        Case 5:19-cv-00440-DAE Document 88 Filed 06/23/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

GEORGE ANDREW BENAVIDES,    §                 No. 5:19-CV-440-DAE
                            §
     Plaintiff,             §
                            §
vs.                         §
                            §
UNITED STATES OF AMERICA,   §
UNITED STATES PRESIDENT     §
DONALD TRUMP, UNITED STATES §
DEPARTMENT OF THE NAVY,     §
UNITED STATES FEDERAL       §
BUREAU OF INVESTIGATIONS,   §
UNITED STATES DEPARTMENT OF §
JUSTICE, UNITED STATES      §
DEPARTMENT OF VETERANS      §
AFFAIRS, and UNITED STATES  §
DEPARTMENT OF DEFENSE,      §
                            §
     Defendants.            §
                            §

      ORDER DENYING PETITIONER’S MOTION FOR EMERGENCY
               TEMPORARY RESTRAINING ORDER

            Before the Court is a Motion for Emergency Temporary Restraining

Order (“TRO”) filed by pro se Plaintiff George Andrew Benavides (“Plaintiff”) on

June 19, 2020. (Dkt. # 87.) After careful consideration and review, the Court

DENIES the motion.




                                        1
        Case 5:19-cv-00440-DAE Document 88 Filed 06/23/20 Page 2 of 4




                                  BACKGROUND

             Plaintiff filed his original complaint on April 29, 2019. (Dkt. # 1.) In

response to Magistrate Judge Bemporad’s Order to Show Cause (Dkt. # 18),

Plaintiff filed an amended complaint on October 11, 2019. (Dkt. # 24.) Plaintiff

sought around $1.5 million in damages based on allegations that, in 1993, doctors

in the United States Navy implanted devices inside Plaintiff’s teeth that intercept

his thoughts and broadcasts those thoughts to the Government. (Dkt. # 24.) In his

Report and Recommendation to this Court, Magistrate Judge Bemporad concluded

that Plaintiff failed to state non-frivolous claims upon which relief may be granted

and failed to provide substantial evidence supporting his motions for default

judgment. (See Dkt. # 56.) Magistrate Judge Bemporad found that Plaintiff’s

response to the Court’s original Order to Show Cause (Dkt. # 18) was “entirely

repetitive of his original complaint” as it included “no additional details that would

make his claim appear plausible on its face” and that the claims occurred outside

the two-year statute of limitations period for civil rights claims against the

Government. (Dkt. # 56 at 3–4.)

             This Court adopted the Report and Recommendation and denied

Plaintiff’s eight motions for entry of default judgment, dismissing the case with

prejudice as frivolous. (Dkt. # 71.) Plaintiff appealed, and the Fifth Circuit denied

his petition for rehearing (Dkt. # 85), affirming this Court’s judgment (Dkt. # 86).

                                           2
         Case 5:19-cv-00440-DAE Document 88 Filed 06/23/20 Page 3 of 4




             Plaintiff now seeks a TRO “for the protection of evidence and

documents and the safety of his life and immediate family and friends and illegal

exposure to society and to the government.” (Dkt. # 87.) Plaintiff re-asserts the

arguments brought to this Court’s attention in his previous filings and argues that

he has met the legal requirements under Rule 65 of the Federal Rules of Civil

Procedure. (Id.)

                                     DISCUSSION

             The Court finds that Plaintiff provides insufficient support to merit a

TRO. To obtain a TRO, a plaintiff must establish that (1) there is a substantial

likelihood that it will prevail on the merits; (2) there is a substantial threat that

irreparable harm will result if the injunction is not granted; (3) the threatened

injury to the plaintiff outweighs whatever damage the proposed injunctive relief

would cause the defendant; and (4) the granting of the injunction is not adverse to

the public interest. Anderson v. Jackson, 556 F.3d 351, 360 (5th Cir. 2009)

(quoting Canal Auth. v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974)). Normally,

if a party cannot prove all four elements, a court must deny the injunctive relief

since “[t]he decision to grant a preliminary injunction is to be treated as the

exception rather than the rule.” Miss. Power & Light Co. v. United Gas Pipe Line

Co., 760 F.2d 618, 621 (5th Cir. 1985).




                                            3
        Case 5:19-cv-00440-DAE Document 88 Filed 06/23/20 Page 4 of 4




             Plaintiff fails to provide any reason or evidence as to why the Court

should grant him such an exception. The Court previously found Petitioner’s

arguments frivolous, which weighs against the first element that a plaintiff must

establish to obtain a TRO. The Court stands by its order dismissing this case and

finds that Plaintiff’s Motion for Emergency TRO should be denied.

                                  CONCLUSION

             In light of the foregoing, the Court DENIES Plaintiff’s Motion for

Emergency Temporary Restraining Order (Dkt. # 87).

             IT IS SO ORDERED.

             DATED: San Antonio, Texas, June 23, 2020.




                                             David Alan Ezra
                                             Senior United States District Judge




                                         4
